CONVENTION MINIERE ~

conforme au modéle de convention miniére
joint au décret N°2005-049/PRES/PM/MCE du 3 février 2005
portant adoption de modéles types de convention miniére

entre
Je-Burkina-Faso -
et
la Société des Mines de Bélahouro SA

relative au permis d'exploitation afférent 4 la mine de Jnata

des Gcaresr et
i ‘ Energie
seus te ne 1 GO. i aeone: aMat G

a im
cen BL

Bee CowwBetr RESOURCES LTD.

IL A ETE CONVENU CE QUI SUIT:

TITRE I. - DISPOSITIONS GENERALES
ARTICLE 1. DEFINITIONS

Ll Aux fins de la présente Convention, les termes ci-aprés énumérés ont les définitions
suivantes :

"Administration des Mines” signifie l'administration de l'Etat compétente chargée des
mines.

; 25

"Code Minier" signifie le code minier.du Burkina Faso résultant de la loi N° 031-2003/AN
du & mai 2003. ;

"Convention" ou “Convention Miniére” signifie la présente Converticn y compris tous
avenants, et annexes ainsi que les modifications de celle-ci prises en conformité avec ie Code
Minier.

mtion, pour le régi
ants. d'autres Era
23 aoit 1965.

‘Convention de Mashington
relatifs aux Invest isse ents.
le 18 mars 1968 et zaiir

&

ue

“Bevise" signifie toute monnaié Hibrement convertible autre que le £

officielle de |’Etat du B:

d’atribution du Tite 4 ion a la date de ia premiére product

pouvoir dépasser trois /

“Etat” signifie le Gouvernement du Burkina Faso, 1’ Administration centrale et déconcentrée.

“Etude de Faisabilité’ signifie rapport faisant Stat de la faisabiliié de ia mise en
exploitation d’un gisement de minerai 4 |’intérieur du périmétre du Titre d'Exploitation et
exposant le programme proposé pour cette x mise en exploitation, lequel devra comprendre, 4
titre indicatif mais sans limitation :

(a) Pévaluation de |’importance et de la qualité des réserves exploitables. Cette évaluation
doit étre précise pour un permis d’exploitation industrielle, sommaire pour un permis
d’ exploitation artisanal semi-mécanisé ;

(b) la détermination de la nécessité de soumettre le minerai 4 un traitement métallurgique :
(c) une planification de l’exploitation miniére ;

(d) la présentation d’un programme de construction de la mine détaillant les travaux, les
équipements, installations et fournitures requis pour la mise en production
commerciale du gite ou gisement potentiel ainsi que les cofits estimatifs s’y rapportant,
accompagné de prévisions des dépenses A effectuer annueliement ;

ty A ;

/
(e) une étude d’impact socio-économique du projet ;

i¢3) une étude ou notice d’impact du projet sur |’environzement (terre, eau, air, faune, flore
et établissements humains) avec les recommandations appropriées conformément au
décret 200]-342/PRES/PM/MEE portant champ d’application, contenu et procédures
de ]’Etude et de la Notice d’Impact sur |’Environnement (décret en date du 17 juillet
2001) ;

(g) des projections financiéres complétes pour la période d’exploitation ;

(h) toutes autres informations que la partie établissant ladite étude de faisabilité estimerait
utiles, en particulier pour amener toutes institutions bancaires ou financiéres a
s’engager 4 préter les fonds nécessaires 4 !’exploitation du gisement ; et

(i) .~-4es-conelusions-et-reeommandations quant & la faisabilité économique et le calendrier
arrété pour la mise en route de la production commerciale, en tenant compte des points
ci-devant énumérés.

Le degré de détaii de |’Enide de Faisabilité est port avec le degré d’élaboration de la
forme d’exploitation projetée.

“Etude d'Impact Environnemental” signifi ému notice d’impact du projet sur
Lu i avec les

Venvironnement (te:
recommandations appropriées

Exploitation Minigre" “activité ére qui fait suite
ale qui n’
eux périodes

fon

a

ie développeme:

(a)

{b) ja période de production qui inclut : l’exiraction du minerai brut, je lavage du brui et le
raffinage des concenirés et la commercialisation. On inclut dans cette période, la trés
courte période des travaux de remise en état du site minier qui peuvent avoir lieu aprés
l’arrét de la production.

Elle débute a la date de ia premiére production commerciale.
j
"Forme des Exploitations Miniéres" ! une exploitation miniére se présente dans |’une des
quatre formes définies dans le Code Minier, et qui sont en allant de la pius simple 4 la plus
élaborée :
(a) l’exploitation artisanale traditionnelle,
(b) l'exploitaticn artisanale semi-mécanisée,
(c) l'exploitation indusirielle de petite mine, ei

(d) _ Pexploitation industrielle de grande mine.

“Xnvestisseur" désigne le titulaire du Titre Minier, partie 4 la présente Convention

a A
"Mines" désigne ’ensemble des infrastructures de surface et souterraines nécessaires pour
Vextraction, le traitement ainsi que les installations annexes, nécessaires 4 l’exploitation du
gisement. ae.

"Ministre" désigne le Ministére chargé des mines et ses démembrements.

"Opérations Miniéres" désigne, d’une facon générale, toutes les opérations relatives a4
Vactivité miniére qui sont classiquement :

(a) la prospection miniére,
(b) la recherche miniére,
(c) l’exploitation miniére au sens large, c’est a dire : les travaux préparatoires 4 la mise en

_exploitation,.. extraction du. minerai, sa transformation, son raffinage, sa
commercialisation et les travaux de fin d’exploitation du gisement.

“Participation de Etat" signifie la participation de |’Etat au capital de la Sociéié
d@’Exploitation telie que prévue 4 l'article 18 du Code Minier dans le seul cas d’un Permis
d’Exploitation industrielle de grande Mine.

"Partie" désigne iEiat et la Société c’Exploitation dénommée as cette Convention
VInvestisseur

du périmétre a des

fins commerciales dans le cadre de la prése:
"Réglementation Minidre” désigne toute réglementation prise pour j'application du Code
Minier.

"Société" désigne la personne morale créée par une convention par laquelle deux ou plusieurs
personnes, voire une seule personne affecte(nt) a une activité des biens en numéraires ou en

Lg

nature, dans le but de jouir des bénéfices ou des économies pouvant en résulter.

"Société Affiliée" désigne toute personne morale qui contréle directernent ou indirectement
une partie ou est contrélée par une personne physique ou morale qui contréle une partie ; il
faut entendre par contréle la détention, directe ou indirecte, du pouvoir d’orienter ou de faire
orienter la gestion et la prise de décisions par l’exercice du droit de vote, au sein des organes
délibérants.

"Société d’Exploitation" désigne une société constituée pour détenir un Titre d’Exploitation
et ensuite mettre le gisement en valeur et enfin commercialiser les substances minérales objet
du permis d’ exploitation.

"Tiers" signifie toute personne ‘physique ou morale autre que les Parties contraciantes et les
Sociétés affiliées.
"Titre Minier" désigne d’une fagon générale l’arrété ou Je décret autorisant une personne
physique ou morale & exercer des activités définies de fagon précise de recherche ov
d’exploitation miniére .On distingue: = ~ _-

(a) le "Titre de Recherche" qui désigne l’arréié autorisant des personnes physiques ou
morales a exercer des activités de recherche miniére dans des conditions spécifiques
(périmétre, substances recherchées...) ; et

(b) e "Titre d’Exploitation" qui désigne le décret ou l’arréié autorisant une Société

d’Exploitation a exercer, dans des conditions spécifiques & chaque forme
d’exploitation, les activités relevant:

soit de l’exploitation artisanale semi-mécanisée,

soit-de-’exploitation industrielie de petite mine,

Gil) soit de l’exploitation industrielle de grande mine.

1.2 Les définitions du Code Minier s’app!
Convention 4 moins que le contexte ¥
Convention ne peuvent toutefois, sous aucun motif, contrevenir aux stipulations da
Cade \4
Code Minier.

iquent aux termes

/ onpose. Les term
oppose. Les term

ARTICLE 2. -OBJET DE LA CONVENTION

gations des Parties,
des conditions
calité et de la

mie Convention a pour objet de
ans le Code Minier et de garar
énumére eXpresscinueni noiany
giementation des changes.

Ea
we

22 Eve ne se subsiitue pas au Code es dispositions
Gu Code Minier
ARTICLE 3. DESCRIPTION DES ACTIVITES DE L’INVESTISSEUR

Dans ie cadre de ia présente Convention les activités de |’ Investisseur seront ia réalisatio
ses frais et sous sa seule responsabilité, des travaux définis dans i’Emde de Faisabilité et
VEtude d’Impact Enviromemental. Ces études som déposées auprés de |’Administration des
Mines comme des composantés du dossier de demande de permis d’exploitation et doivent
avoir été agréés par la méme Administration des Mines pour l’obtention du permis objet de la
présente Convention.

ARTICLE 4. COOPERATION DE L’ETAT

L’Etat déciare son intention de promouvoir, favoriser et encourager, conformément au Code
Minier, tous les travaux pour exploitation, la tansformation, le saffinage et la
commercialisation des produits que recélent le gisement, ainsi que pour rechercher de
nouvelles réserves.

wr
ARTICLE 5. DUREE

5.1

A.

La présente Convention est valable-4 compter de la date de son entrée en vigueur pour
une durée égale A celle du permis d’exploitation objet de l’annexe 2 a la présente
Convention. Elle est renouvelable 4 la demande des parties pour une ou plusieurs
périodes de dix ans.La présente Convention prendra fin, avant le terme dans les cas
suivants :

(a) en cas de renonciation totale par |’Investisseur au Titre Minier objet de ja
présente Convention,

(b) en cas de retrait dudit Titre Minier en application des dispositions des articles
37 et 38 du Code Minier.

TITRE Il. - DROITS ET OBLIGATIONS DES PARTIES

GENERALITES

ARTICLE 6. ACHATS ET APPROVISIONNEMENTS

dant ia durée de ia présente Conv

(a3 employer en pricrité du personne! ioc permetire son accession & tous
les emplois en rapport avec ses qualifications professionnelies. A cet effet, il
mettra en oeuvre, en concertation avec ies instances compétentes de |*Etat, un

plan de formation et un systéme de promotion de ce personnel ;

b) respecter la iégislation et la régiementation du travail telles qu'elles résultent
des textes en vigueur, nolamment en matiére de sécurité et de santé au travail,
de sécurité sociale et de pratique des heures supplémentaires

(c) remplacer au fur et A mesure le personnel expatrié qualifié par des personnels
locaux ayant acquis les mémes formations et expériences en cours d’emploi.

Au terme de Ja présenie Convention, ou de l’activité d’exploitation, |’ Investisseur
assurera la liquidation de tous droits acquis cu dus au personnel.

A partir de la date de la premiére production commerciale, ja société d’ exploitation
s’engage 4 contribuer 4 l’implantatioa, l’augmentation ou V’amélioration d’une
infrastructure médicale et scolaire a une distance raisonnable du gisement
correspondant aux bescins normaux des travailleurs et de leurs familles ainsi qu’un
centre de formation aux techniques d’exploitation, de traitement et d’entretien, au

profit de son personnel.
TA L’Etat s’engage 4 n’édicier, A l’égard de I’Investisseur, les Sociétés Affiliées et sous-
traitants ainsi qu’a l’égard de ieur personne! aucune mesure en matiére de législation
du travail ou sociale qui puisse tre considérée comme discriminatoire par rapport 4
celles qui seraient imposées & des entreprises exercant une activité similaire au
Burkina Faso. De méme, |’Etat garantit que ces personnels ne seront, en aucune
matiére, l’objet de discrimination.

ARTICLE 8. EMPLOI DU PERSONNEL EXPATRIE

L'Investisseur, les Sociétés Affiliées et sous-traitants, nationaux ou étrangers, peuvent
engager pour leurs activités au Burkina Faso le personnel expatrié de leur choix nécessaire a
la conduite efficace des opérations miniéres d’exploitation. De méme, i°Etat garantit que ces
personnels ne seront, en aucune maniére, |’objet de discrimination.

ARTICLES. ~ GARANTIES FONCIERES ET MINIERES

9.4 L’Etat garantit 4 |’ Invesiisseur, aux So
auiorisations et mesures admi
travaux dexploitation ser
conditions réglementaires générales e1 de celles spécifiquement prévues par la
présente Conventi

2uUN travaux c’exp

ants dont le
nade méme au

ad cecupation,

vention, ]*Investisseur peut utiliser
tage et les éléments rouvés dans les
conformément aux dispositions des

9.4

En vue de réal
les matériaux don
limites du périmétr
articles 65 et 68 du Code Minier.

i

og,

ARTICLE 10. EXPROPRIATION

10.1 L’Etat assure Hinvestisseur et ses sociétés affiliées qu'il n’a pas l’intention
d’exproprier leurs installations miniéres. Toutefois si les circonstances ou une
situation particuliére exigent de telles mesures, |’Etat s’engage, conformément au droit
international, a verser aux intéréts lésés une juste indemnité.

ARTICLE 11. PROTECTION DE L’ENVIRONNEMENT

11.1 L?Investisseur préservera, les infrastructures utilisées. Toute détérioration au-dela de
Vusage normal de |’infrastructure publique, clairement atiribuabie a |’Investisseur,
doit étre réparée par celui-ci.

14.2 "Investisseur s’engage :

. a A prendre les mesures préconisées par |’Etude d’Impact Environnementale
présentée lors de ja demande du permis d’ exploitation ; et

matiére de protection de l'environnement dans
les rapports d’activités di ie utuiaire de tout Titre Minier en application
de la Régiementation Miniére.

ire auprés de la Banque
ue commerciale du

o)
miniers tel qu

en oeuvre du pro

7& du Code Minier. L’Investisse
z ce fonds d

commerciaux, ceci. en
reconnait

uimeniation di

aL atd
alon ét a

L'Investisseur ou la sitati engage a respecier le Code de
VEnvironnement, jes lois connexes, tout particuliérement le Chapitre 5 ("Préservation

de il’environnement’) da Tite ill du Code Minier, et de leurs textes d’application.

ARTICLE 12. TRESORS ET FOUILLES ARCHEOLOGIQUES

,

12.1 Toute la richesse archéologique, tous trésors, tous autres éléments jugés de valeur,
découverts dans ie cadre de l’exécution des travaux resient et demeurent la propriété
exclusive de }’Etat. Ces découvertes feront i’objet d’une déclaration immédiate de la
part de }*Investisseur au ministére chargé des Mines.

12.2 Si le périmétre fait déja Y objet de fovilles archéologiques ou devient subséquemment
Vobjet de telles fouilles, i'Investisseur s‘engage a conduire les wavaux de maniére 4 ne
pas leur nuire.

B. DROITS ET CBLIGATIONS SPECIFIQUES A LA PHASE
DEXPLOITATION

ARTICLE 13. “PARTICIPATION DEL’ETAT

13.1 . Conformément 4 l'article 18 du Code Minier, il est attribué au bénéfice de |’Etat dix
(10) pour cent des actions d’apport de la Société d’Exploitation. Cette attribution est
gratuite et libre de toutes charges. Cette participation spécifique de |’Etat dans le
capital de la Société d’Exploitation ne saurait connafire de dilution en cas
d@’augmentation de capital. En outre, sous réserve des ARTICLES 13.2 et 13.3 ci-
aprés, Cette participation spécifique et gratuite ne saurait excéder 10% des actions de
la Société d'Exploitation.

ire a des augmentations de capital de la
pour cette partitipat ux mémes droits

13.2 L’Etat pourra, en outre, souscrire en numé
Société d’Expioitation; i] est aiors assuj
et obligations que tout actionnaire.

13.3. Les droits et obligations résultant de ja participation en numéraire de |’Etat visée a

TARTICLE equis gue lors du versement intégral du montant @
souscrire pour Sa particis palion.

ARTICLE 14. ARRET DES TRAVAUX D’ EXPLOITATION

ploitation pour quelque motif que
stificatives & l’appui. Alors, les
té de la mesure sans interruption

14.) Sila Societé aEx

wer Sur i’opportur

i de quarante cing (45) 3 jours, a compter

25 de lap présente Conve: Parrét provisoire peut suivre immédiatement l’avis écrit

au ministre.

ARTICLE 15. DROITS DECOULANT DU PERMIS D’EXPLOITATION

-! nek tee, : Peres Per Ged ant. 4
15.1  L?Btat garantit 4 i investisseur le droit d’utiliser l"intégralité des droits découlant du

permis d’exploitation, de ses renouvellements, et extensions pendant toute la durée de
sa validité. I] s’engage 4 examiner dans les délais prescrits par la Réglementation
Miniére, les demandes de renouvellement du permis d’exploitation, Le
renouvellement est de droit si le titulaire a satisfait aux obligations mises a sa charge
par le Code Minier et ses textes d’ application.

15.2 La demande de renouvellement doit étre déposée trois (03) mois avant |’expiration de
la période de validité en cours du permis.

ARTICLE 16. INFORMATIONS MINIERES ET COLLECTE DE DONNEES

16.1 A l’expiration de tout permis d’exploitation ou de son éventuelle période de
renouvellemeni, |’Investisseur devra soumettre a |’Etat un rapport définitif ainsi que
a
ie)

tous rapports, toutes cartes, toutes caroties de sondages, tous levés aéroportés et toutes
données brutes qu’il a acquis au cours de la période d’exploitation.

Les rapports et leurs données rendus obligatoires par le Code Minier, deviennent la
propriété de |’Etat a partir de leur réception. ils sont soumis aux conditions de
confidentialité définies a l'article 99 du Code Minier. Tout autre rapport ne peut étre

communiqué a des tiers sans l’accord exprés de |’ Investisseur.

ARTICLE 17. RENONCIATION AU PERMIS D’EXPLOITATION

174

A

L’ Investisseur peut, conformément au Code Minier, renoncer en tous temps, en totalité
ou en partie 4 son permis d’exploitation, sans pénalité ni indemnité dans les conditions
définies par la Réglementation Miniére.

L’acceptation de Administration n’a lien qu’aprés-paiement par /’Investisseur de
toutes sommes dues et a Vissue de la parfaite exécution, pour la superficie
abandonnée, des travaux preserits par la réglementation en vigueur relativemeni a ia
préservation de l'environnement et a la r: litation des sites.

L’Administration des Mines doit faire connaitre sa réponse a la demande de
renonciation dan: j i suivent la date de constatation de réalisation des

ations défi

i

de 0 heure le

vérée de ious droits et obligations 4 compt
te de l'Arréié du Ministre chargé des mines acceptant la

©

‘TIES ACCORDEES A L°INVESTISSECR

TITRE WY - GAARA

GARANTIE GENERALE

ARTICLE 18 GARANTIE GENERALE ACCORDEE PAR L’ETAT

18.1

L’Etat garantit 4
30 et 93 du Cod

rvestisseur et A ses Sociétés Affiliées, conformément aux articles
, la stabilité des conditions qui lui sont offertes au titre :

du régime fisca! et douanier ; a ce titre, les taux assiettes des impOts et taxes
susvisés demeurent tels qu’ils étaient & je date d’attribution du permis
d’exploitation, aucune nouvelle taxe ov imposition de quelques natures que ce
soit ne sera applicable 4 i’Investisseur, tituiaire du permis ¢’exploitation, ce a
Pexception des droits, taxes et redevances miniéres.

(b) de la réglementation des changes.

Cette garantie couvre la durée de la présente Convention et ses renouvellements
éventuels.

ty Af
/

?

3
B REGIME FISCAL

Le régime fiscal global applicable & \’Investisseur, a ses Sociétés Affiliées et sous-traitants,
dans le cadre de ses opérations d’exploitation miniéres liges au permis d’exploitation objet de
la présent Convention se compose :

i de taxes et redevances miniéres définies par le Code Minier et la Réglementation
Miniére ;
2 des disposi érales définies par :

- je Code Général des Impéts mais avec des exonérations spécifiques,
- le Code des Douanes mais avec des améa nagements partiouliers.

ARTICLE 19. TAXES ET REDEVANCES MEN S1ERES

ce du permis

nent des |

Le montant des droits fixes, des taxes superficiaires et des redevances proportionnelle
dues, les modaliiés de riglement de ces droits, taxes et redevances sont déterminés par
la Régiememtation Minigre en la matiére qui est jointe en ANNEXE 4 4 la présente
Convention.

ARTICLE 20. REGIME FISCAL ET DOUANIER EN PHASE
‘EXPLOITATION

20.1 Régime fiscal : Exonérations et Allégements
(a) Généralités

Pendant toute la phase d’exploitation couverte par le permis d’exploitation, le
dtulaire du Titre Minier est soumis 2 :

Vi sur les bénéfices industriels et commerciaux (BIC) au taux de
droit commun réduit de dix points ;

H(t

(b)

Vimpot sur les revenus des vaieurs mobiliéres (IRVM) au taux de droit
commun réduit de moitié ;

Les bases de calcul des dépenses faites par le titulaire du permis et admises
pour fin du calcu! du BIC sont indiquées dans les articles 89 et 92 du Code
Minier.

Avantages fiscaux pendant ia période des Travaux Préparatoires.

Pendant la période des tavaux préparatoires, le titulaire du permis
d’ exploitation est exonéré de la TVA pour :

@ les équipemenis importés et ceux fabriqués localement A |’exclusion
des biens exclus du 1 droit a déduction conformément aux dispositions
du cede de:

Gi} les services fournis par les entreprises de géo-services et assimilées.

rée de cette exonération ne doit pas excéder deux
ciel ouvert et souerraines.

ements pr

jisté des maiériels, matériaux, machines et t Squipe
es détachées pouvant bén

, est annexée au per

grante.

de recherche ou d’explorati
hu

exploitation, doivent étre repris dat liste des équipemenis d*exploiiation.

pendant la période de Production

Le titilaire du permis d’exploitation bénéficie d’une excnération pendant sept

ans de :

G) Vimpét minimum forfaitaire sur les professions industrielles et
commerciales (IMFPIC) ;

ci) la contribution des patentes ;
Gii) fa taxe patronale et d’apprentissage (TPA) et
(iv) la taxe des diens de main morte (TBM).

Toutefois, pour les exploitations dont ta durée est inférieure 4 Q Tze ans, 1a
période d’exonération ne peut excéder la moitié de la durée prévisionnelle de
Pexploitation.

N
Le titulaire du permis d’exploitation bénéficie de |’exonération des droits
d@enregistrement sur les actes portant augmentation de capital.

Les exonérations énoncées ci-dessus courent 4 partir de la date de premiére
production commerciale.

Sous réserve des dispositions des Conventions fiscales entre Etats diment
ratifiées, le timilaire du permis d’exploitation est tenu de procéder 4 la retenue 4
la source sur les sommes versées en rémunération de prestation de toute nature
4 des personnes n’ayant pas d’insiallations professionnelles au Burkina et au
reversement de iadite retenue conformément aux dispositions du code des
impéts. :

Régime Douanier et ses a1

Q

nagemenis

Pendant la période des Travaux Préparatoires

Pendant ia période des travaux préparatoires 4 l'exploiation minie

at

qui est de t ans maximum le titulaire d’un per!
exonéré de tous droiis de douane iors de l’importatio
res, matériaux, carburant et fubri
dénergie et au fonctionnement des

détachées

(A) de la redevance statistique ;

Cetie exonération prend fin
commerciale, Ces avantages
@ Exploitation, sur présentat
travaux préparatoires,

Pendant la période de Production

En phase d’expioitation, 4 partir de la date de premiére production
commerciale, te titulaire du permis d’exploitation est tenu de payer au
litre des droits et taxes, le taux cumulé de 7,5% préve pour les biens
entrant dans la caiégorie { de la nomenclature tarifaire de i’Union
Economique et Monétaire Ouest Afficaine (UEMOA), lors de
importation de matérieis, matiéres premiéres, matériaux, carburant et
lubrifiants destinés a 12 production d’énergie et au fonctionnement des
véhicules et des équipements, ainsi que leurs parties et piéces détachées
durant tout ie restant de la durée de vie de \’exploitation.

Nonobstant ce régime douanier spécial, le titulaire d'un permis
d’exploitation peut demander le bénéfice de |’ Admission Temporaire.

on

Ces avamlages s’étendent aux sous traitants de la Société d’Exploitation,
sur présentation d’un contrat conclu dans le cadre de |’explcitation -de la
mine.

es conditions d’obtention et d’apurement de |’admission temporaire
sont déterminées par la régiementation en vigueur.

Cc REGLEMENTATION DES CHANGES

ARTICLE 21. GARANTIES FINANCYIERES ET REGLEMENTATION DES
CHANGES

L’Investisseur, titulaire-du_permis d’exploitation, et ses. Socidiés Affiliges
régiementation des changes a: Burkina Faso, A ce titre et sous véserv
obligations gui iui incombent, notamment en mi ion d

autorisé & :

(a) imporier ious fonds acquis ou emprun
de ses opérations de recherche miniére;

wansférer a
conractées 4 |
strangers pour les biens, et se

neni des f

u paler

21.2 L'Invesusseur sera autorisé par le Ministre ch:
pangue ue , intermédiaire agrése de la place ou 3 i
Devises pour le traitement de ses opéral
i étranger est soumis a la réglementation en v

21.3 Liinvestisseur peut également, sur demande, bénéiicier de V ouverture auprés de la
Banque Centrale des Etats de 1 Afrique de i’Ouest (BCEAO} d'une part 2 compte
de domiciliation qui encaisse ies recettes générées par ia commercialisation des

ibstances extraites et d’autre part, @’un compte de réglements extérieurs qui sert aux
sents réglements des engagements financiers vis-4-vis de |'étranger.
21.4 expatrié de |’Inv eur résidant au Burkina Faso, la

transfert dans leur j ine de toute ou partie des
sommes qui lui sont payées ou dues, y compris les cotisations sociales et fonds de
pension, sous réserve que i'Investisseur se soit acquitté des impéts et colisations

diverses qui lui sont applicabies conformément 4 !a régiermentation en vigueur.

D REGIME ECONOMIQUE
ARTICLE 22, DISPOSITIONS ECONOMIQUES

22.1 Sous réserve des dispositions de la présente Convention, l’Etat pendant toute la durée

le celle-ci, ne provoquera, ni n’édictera 4 l’égard de 1’Investisseur et/ou des Sociétés

Affiliées ou sous-traitants, aucune mesure impliquant une restriction aux conditions

dans lesquelles la législation en vigueur a la date de la signature de la présente
Convention permet :

{a) sous réserve des dispositions le ]’Article 6 de la présente Convention, le libre
choix des fournisseurs ;

(b) la libre importation des marchandises du matériel, les machines, équipements,
- ---piéees-de-rech: ange ei biens consommabies ;

{eo} la libre utilisation ei lexportation des Produits découlant des wavaux
d’exploitation ;

id) la libre commerciaiisation avec toute soc

1 fa lure ci or A eras

\VInvestisseur etou des
substances
dexploi

Tout contrat entre |

onnaires ne pe
rat négocié avec de:

22.3

pemenis dont
aprés avoir accord

28 “biens a leur valeur ¢ estimation au moment de }
a application de lV’article 39 du Code Minier.

°

a &
@
is}
wo
o
o
z,
e
75
D
we
ae
o
o
@
ee
€

isseur laissera de plein droit a |’Etat les
igre générale tout ouvrage installé
ues au programme de gestion de

igs.

22.4 Dans les situations décriies ci-dessus,
batiments, dépendances, puits, galerie et d’une m
& perpételle demeure, dans les conditi 5
Venvironnement et de réhabilitation des sites ex;

TITRE IV - DISPOSITIONS DIVERSES

ARTICLE 23. MODIFICATION DE LA CONVENTION, CESSION BU
PERMIS D’EXPLOITATION

23.1 La présente Convention est relative aux d
au permis d’exploitation. La cession ne pe

: ay

modification de la présente Convention que dans les conditions prévues 4 Particle 30
alinéa 4 du Code minier. Le transfert du permis entraine également le transfert de la
convention.

23.2 La cession d’actions de la Société d’Exploitation fera l’objet de dispositions
particuliéres dans les statuts de ladite société.

ARTICLE 24. NON-RENONCIATION

Sauf renonciation expresse, le fait par ]’Etat ou |’Investisseur de ne pas exercer tout ou partie
de ses droits et prérogatives Qn *équivaut pas ala renonciation a de tels droits et prérogatives.

ARTICLE 25. FORCE MAJEURE

25.1 Aux termes de Ja présente Convention doivent étre entendus comme cas de force

x Parties, imprévisible et irés
ibilité totale ou partielie d
dérés comme évén:
lements de

majeure, lous événements a sorigine externe ai
place ia Partie qui s’en pré
obligations. Be convention “expre :
majeure pour les besoins de la présente Co:

extérieures a la Société

25.2

25.3

25.4 sdue pendant la durée ¢

25.5 nvention Sera prorogée d’une durée égaie a celle

ARTICLE 26. COMPTABILITE - INSPECTICNS ET RAPPORTS

26.1  L'Investisseur s’engage pour ia durée de la présente Convention:

(a) A tenir une cornptabilité détailiée conformément au plan comptabie en vigueur
au Burkina Faso accompagnée des piéces justificatives permettant d’en vérifier
Vexactitude. Elle sera ouverte & V’inspection des représentanis de 1’Etat
spécialement mandatés 4 cei effet, conformément 4 la législation en vigueur.

ats VEtat diment autorisés, tous

(b) A ouvrir 4 inspection des représeni ri
i Mt lorsqu’ ils se rapportent a Ses

comptes ou écritures ci qu’ils se trouve:
opérations au Burkina Faso.

in

26.2 L’Investisseur fera verifier annuellement a ses frais ses états financiers par un cabinet
comptable reconnu et autorisé & exercer au Burkina Faso. Le cabinet fera parvenir une
copie de ce rapport de vérification au Ministére qui se réserve le droit de procéder a
n’importe quel moment A un audit de l'Investisseur, par toute institution qui en a les
compétences.

26.3 L’Investisseur fournira, a ses frais, au Ministére pendant la période d’exploitation les
rapports prescrits par le Code Minier et définis par la réglementation miniére.

Seuls les représentants diment babilités de Etat auront la possibilité 4 tout moment
d’inspecter, les installations, les équipements, le matériel, les enregistrements et les
documents relatifs aux opérations miniéres.

26.4 L’Etat se réserve-te droit de se faire assister 4 ses frais et a tout moment par une
structure d’inspection reconnue, afin de contréler les renseignements que
UInvestisseur, ses Sociétés Affiliges ou sous-traitants, hui auront foumis en vertu de Ia
présente Convention.

26.5 Un registre de contréle des teneurs en métal ou en produit fini sera tenu par la Société
@’Exploitation pour chaque expédition en dehors du pays et le ministre pourra faire
vérifier et contréler chaque inscription du registre par ses représentants diment
autorisés.

26.6 Toutes les informations portées par |'Investisseur 4 Ia connaissance de {Etat en
application de la présente Convention seront traitées conformément aux dispositions
de l’article 99 du Code Minier.

TITRE V - LITIGES ET ARBITRAGE
ARTICLE 27. REGLEMENT AMIABLE

Sans préjudice de l'article 28, les Parties s’engagent 4 tenter de régler a l’amiable au Burkina
Faso tout différend ou fitige qui pourrait survenir concernant (’interprétation ou l’application
de la présente Convention.

ARTICLE 28. REGLEMENT DES CONTENTIEUX

Les Parties conviennent de recourir aux dispositions suivantes pour régler leurs différends ne
pouvant étre réglés 4 I’amiable, suivant que ceux-ci sont relatifs aux matiéres purement
techniques ou aux autres matiéres,

28.1 Matiéres purement techniques

{a) Les matiéres purement techniques concement notamment les engagements de
travaux et de dépenses, les programmes de recherche, les études de faisabilité,
la conduite des opérations et les mesures de sécurité.

(b) Les Parties s’engagent A soumettre tout différend ou filige “ touchant
exclusivement a ces mati¢res, 4 un expert indépendant des Parties, reconnu
pour ses connaissances techniques, choisi conjointement par les Parties.

Oss

Lorsque les parties n’ont pu s’entendre pour la désignation de l’expert, chacune
des parties désignera un expert ; les deux experts s’adjoindront un troisitme
qu’ils désigneront de commun accord. En cas de désaccord des deux premiers
experts sur ja désignation du troisiéme expert, celui-ci sera désigné par le
Président du Tribunal de Grande Instance de Ouagadougou.

(2) La décision par dire d’expert devra intervenir dans un délai maximum de
soixante (60) jours A compier de la date de la désignation définitive du cu des
experts. Elle sera définitive et sans appel.

La décision par dire d’ expert statuera sur |’imputation des frais d’expertise.

Maliéres

ia) Pour les matigres autres que purement techniques, susceptibles d’avoir un effet
significatif défavorable sur le projet et/ou dont le montant est su
500.600 USS ow sa contre-valeur en toute devise, ie linge sera sournis a
Varbitrage de ia Chambre de Co it
Vobjet de Va

ann

ablir en applic
langue officiel

29.2 waduction dans une autre langue que celle de ia présente Conventic
sera dans Je but exclusif d’en faciliter lapplication. En cas de con
seule la version frangaise fait foi.
29.3 téme de mesure applicable est le systéme métrique international.

ARTICLE 30.- DROIT APPLICABLE

Le droit appiicabie a ja présente Convention est !e droit burkinabé,

18
ANNEXE 1 POUVOIR DONNE A L*INYESTISSEUR AU SIGNATAIRE DE LA
PRESENTE CONVENTION :

20
Tous pouvoirs sont donnés au Porteur d'une copie ou d'un extrait du présent procés-verbal en vue |

d'effectuer toutes les formalités requises par id loi.

CB sx

Collin Ellison
Président du Conseil d’Administration

Saidou IDE
Secrétaire
PREMIERE RESOLUTION

PROCES-VERBAL DU
CONSEIL D'ADMINISTRATION
DE LA SOCIETE DES MINES DE BELAHOURO SA
Société anonyme au capital de 10 000 000 FCFA
Siege social : 39 Avenue Maane-Kaka
Zone du Bois, Ouagadougou

Lan deux mille sept et le 08 aoit, s'est tenu a partir de 9 heures 30 minutes au siége social, une
réunion du Conseil d'Administration de a Société des Mines de Bélahouro SA (« SMB »), aux fins de
mener les demiéres discussions relatives a la signature de la Convention Miniére assortie au permis
d'exploitation d'inata, avec Etat Burkinabe, et de donner procuration a Mr Paul J. MORGAN, président
du Conseil d'Administration de Goldbelt Resources Lid, de signer la dite convention.

Quatre des cing administrateurs de SMB étaient présents :

- Resolute (West Africa) Limited, représentée par Mr Thomas HOLDER conformément au
pouvoir ci-joint ; 7

-  MrColtin ELLISON;

- Mr Peter TURNER:

- Mr Saidou IDE

La réunion est présidée par Mr Collin ELLISON et les fonctions de secrétaire d’Assernblée sont
assumées par Mr Saidou IDE.

Le quorum étant ainsi atteint, conformément a l'article 25 des Statuts, !Assembiée peut valablement
siéger et délibérer sur les points inscrits a son ordre du jour.

A la demande du président, le secrétaire de ‘Assemblée présente un ordre du jour. Aprés débats et
délibérations, |’ordre du jour suivant a été adopté :

1. Procuration donnée a Mr Paul J. MORGAN pour la signature de la Convention Miniére

2. Fin de ta reunion

ll est résolu par les administrateurs de donner procuration 4 Mr Paul J. MORGAN, Président du conseil
d’Administration de Goldbelt Resources Ltd, société détenant 100% du capital de Resolute (West
Africa) Lid, ‘actionnaire majoritaire de SMB, pour signer la Convention miniére relative au permis
d'exploitation d'inata, avec I’Etat burkinabé.

FIN DE LA REUNION

Tous les points a ordre du jour ayant été épuisés, et plus personne ne demandant la parole, la reunion
est jevée a 10 heures.

De tout ce qui précéde, il a été dressé le présent procés-verbal signé par les administrateurs présents
ou représentés a la reunion.

ANNEXE 2 TEXTE DU DECRET OU DE L’ARRETE ATTRIBUANT LE TITRE

MINIER D’EXPLCITATION

21
BURKINA FASO

tenet DECRET N° 2007-__ 339 / PRES/PM/MCE/MFB/
Unité - Progrés - Justice MEDEV/MECWV/ portant octroi d’un permis

a exploitation miniére industrielle de grande mine _
dor ala <<Société des Mines de Bélahouro SA>> a.
Inata, dans la province du Soum.

Visa cf vw 0338
LE PRESIDENT DU FASO, 24-05}
PRESIDENT DU CONSEIL DES MINISTRES *4~° ~

VU _laconstitution ;

VU e décret n° 2006- 002/PRES du 05 janvier 2006 portant nomination-du Premier
Ministre ;

VU ile décret n° 2006- 003/PRES/PM du 06 janvier 2006 portant composition du
Gouvernement du Burkina Faso;

VU te décret n° 2006-216/PRES/PM du 15 mai 2006 portant attributions des
membres du Gouvernement ;

VU Ja loi n° 14/96/ADP du 23 mai 1996 portant réorganisation agraire et
Fonciere ;

VU [a loi 031-2003/AN du 8 mai 2003 portant code minier au Burkina Faso,

VU Ja loin® 005/97/ADP du 30 janvier 1997 portant code de l’environnement
au Burkina Faso ;

VU le décret n°2007-129/PRES/PM/MCE du 19 mars 2007 portant organisation du
Ministére des mines, des carriéres et de |’ énergie ;

VU le décret n° 2005-047/PRES/PM/MCE du 03 février 2005 portant gestion des
autorisations et titres miniers ;

VU te réglement n° R09/98/CM/UEMOA du 20 décembre 1998 relatif aux relations
financiéres extérieures des Etats membres ;

VU _— [arrété n° 2006-051/MECV/CAB du 24 aoit 2006 portant avis motivé sur la

aisabilité environnementale du projet industriel aurifere de Bélahouro

(gisement d’or d’Inata);

VU la demande de la Société des Mines de Bélahouro S.A en date du
22 décembre 2005 ; '

VU _ je procés—verba! des travaux de la Commission nationale des mines réunie
le 09 novembre 2006 ;

Sur rapport du Ministre des mines, des carriéres et de |’énergie ;

Le consei! des ministres entendu 4 sa séance du 11 avril 2007 ;

DECRETE
ARTICLE 1: Il est octroyé a la «Société des Mines de Bélahouro » ayant fait

élection de domicile 4 Ouagadougou , 06 BP 9319 Ouagadougou
06, Burkina Faso un permis d’exploitation miniére industrielle
dor a Inata dans la province du Soum, dans les limites définies a
Varticle 2 du présent décret .
ARTICLE 3:

ARTICLE:

ARTICLE 5:

ARTICLE 6:

pane 2 HOM Sut Aeo QUIVALULES ¢

Bornes’ -- | xX Y
; 681471 1590786
A . _ _
| 685021 1590786
,_ __ B_ . .
68502] 1584786
c a
683571 1584786
a dD —
"| 683571 1582536
a E : | —
681471 . 1582536
F t — —.
La superficie accordée pour le permis d’exploitation industrielle

des gisements d’or d’Inata est de 26,025 Km’ dans les limites du
périmétre défini a l’article 2 ci-dessus.

Le présent permis dexploitation industrielle de grande mine der
d’Inata est valable pour une durée de vingt (20) ans pour compter
de la date de signature du présent décret.

Il est renouvelable par périodes consécutives de cing ans jusqu’a
épuisement des gisements dans les limites de la superficie définie
a larticle 3 ci-dessus.

Cette premiére durée de vingt (20) ans peut cependant étre
écourtée a la demande de la Société des Mines de Bélahouro SA
ou de (’administration des mines si les réserves s’éputsaient avant

termes ou si un arrét de |’exploitation est constaté pendant deux
(2) années consécutives.

La Société des Mines de Bélahouro SA est tenue d’adresser au
Ministre chargé des Mines :

- un rapport d’activités au terme de chaque trimestre
calendaire : ce rapport indiquera en particulier les quantités
d’or expédié, les analyses finales, les cofits d’expéditions et les
recettes;

un rapport d’activités au terme de |’année civile.
ARTICLE 8:

ARTICLE 9 :

"ARTICLE 10:"

~ ARTICLE 11:

ARTICLE 12:

Fe CU UT RELCIE LEA UISPUSILIVHS

- se pp ewe

réglementaires du code minier.

La Société des Minés dé Béiahouro SA a l’obligation d’ exploiter
les gisements objet du présent décret dans les régles de !’art et
s’engage a réhabiliter les sites avant leur abandon conformément a
la réglementation miniére et au plan de gestion de
Penvironnement .

La Société des Mines de Bélahouro S.A bénéficie dans le cadre
de Vexploitation des gisements d’Inata, des avantages du code
minier, notamment pour I’importation des équipements, intrants,
et consommables dont la liste est jointe au présent décret.

Les infractions au code minier, et au code de |’environnement
ainsi qu’A leurs textes d’application sont passibles de sanctions
prévues par les dispositions légales et réglementaires sans
préjudice du retrait du permis d’exploitation miniére industrielle
de grande mine.

Le permis d’exploitation miniére industrielle fera l’objet de retrait
sila Société des Mines de Bélahouro S.A n’observe pas les régles
de Vart, Whygiéne et de sécurité au travail et toutes autres
dispositions légales et réglementaires de la Réorganisation
Agraire et Fonciére. du Code Minier, du Code de
VEnvironnement et du Code de travail.

La Société des Mines de Bélahouro S.A ainsi que ses sous-
traitants munis de contrats de services, bénéficient dans le cadre
de exploitation miniére industrielle de grande mine des
gisements d’Inata, des avantages douaniers et fiscaux tels que
prévus par fe code mimnier et les textes réglementaires en la
matiére.

w
-e-s ws uu vuuget, ie Munistre de /’économie et du
développement et le Ministre de |’environnement et du cadre de
vie sont chargés, chacun en ce qui le concerne, de l’exécution du

présent décret qui sera publié au Jounal Officiel du Faso.

Ouagadougou, le 25 mai

- Le-Premier Ministre x

Paramanga Ernest YONLI

Le Ministre des finances

Le Ministre des Mines, des carriéres
et du budget

et de |’énergie

Jean- Baptiste Mave PaScal COMPAORE Abdoulave Abdoulkader CISSE

Le Ministre de l'économie

Le Ministre de l'environnement
et du développement?

et du cadre de vie
=
'
1 aoe}

C ,
- Laurent SEDEGO

ANNEXE3 CARTE GROGRAPHIQUE BU PERMIS D’EXPLOITATION ET DE SA
SITUATION

2 : ; =
g 5 i : ei
SBP aan = 3 | Sg '
: * 2 ee
H 1 ' H gl] 2 Hien
yoy 1 , \ zl 2 2} Ws
i ' { ' alt i
+
; =
i |
8 i

nnn!

sooretercesscenbescecann swrrondzer

t
i

“BET oOUSSs

“Bur onset
pocorn swrpotaer
ig
H > i '

i DO | 1 |
wie a co a BODE LE

3 Zz

fs af 3 :

o
Fa s 3 3
5 , 3 s *

|
ANNEXE 4 TEXTE REGLEMENTAIRE FIXANT LA VALEUR ET LES
MODALITES DE PAYEMENT DES TAXES ET REDEVANCES MINIERES

wo
wD
at

DECRET N°2005-048/PRES/PM/MCE/MFB du 03 février 2005 portant fixation des taxes
et redevances miniéres

LE PRESIDENT DU FASO
PRESIDENT DU CONSEIL DES MINISTRES

VU la Constitution ;
VU ie décret n° 2002-204/PRES du 06 juin 2002 portant nomination du Premier Ministre ;

VU _ Je décret n° 2004-003/PRES/ PM dul7 janvier 2004 portant remaniement du
Gouvernement du Burkina Faso ;

VU ie décret n° 2002-255/PRES/PM/MCE du 18 juillet 2002 portant attributions ‘des
membres du Gouvernement 5-0 ~

VU le décret n° 2002-364/PRES/PM/MCE du 20 septembre 2002 portant organisation du
Ministére des mines, des carriéres et de l'énergie ;

VU Ia loi n° 031-2003/AN du 08 mai 2003 portant code minier au Burkina Faso ;

Sur rapport du Ministre des Mines, des Carriéres et de.|'Energie ;

Le Conseil des Ministres entendu en sa séance du ler décembre 2004 ;

DECRETE

Article |: Le présent décret fixe le montant, le taux et le mode de recouvrement des droits
fixes et proportionnels sur les titres miniers et autorisations administratives délivrées en vertu
de la loi n°031-2003/AN du 08 mai 2003 portant code minier au Burkina Faso.
TITRE | - DROITS FIXES

Article 2 : Les droits fixes sont acquittés en une seule fois par tout requérant lors de l'octrei,
du renouvellement, du transfert des titres miniers ou des autorisations administratives
délivrées en vertu de Code minier.
j

Article 3 : Les montants forfaitaires des droits fixes sur les autorisations de recherche de gite

de substances de carriére et sur les autorisations d'exploitation de carriére sont fixés ainsi qu'il
suit :

- autorisation de recherche de gite de substance de carriére_ 100 000 FCFA
- autorisation d'exploitation de carriére permanente :

..2 000 000 FCFA
.- 3 000 000 FCFA

- octroi
- renouvellement.

wuss ouuun ULApiunauivn temporaire de matériaux de carriére : 100 000 FCFA

Article 4 : Les montants forfaitaires des droits fixes sur les titres miniers et autorisations

.- administratives miniéres sont arrétés ainsi qu'il suit :

a) Permis de recherche

- octroi. . 1000 000 FCFA
. premier renouvellement. 1 500 000 FCFA
. deuxiéme renouvellement. . 2.000 000 FCFA

. transfert... - 2000 000 FCFA

b) Permis d'exploitation industrielle de grande mine

<i OCEEOL ceeeereeeeeeeee 5.000.000 FCFA
. renouvellement....12 500 000 FCFA
. transfert 12 500 000 FCFA

c) Permis d'exploitation industrielle de petite mine

- octroi . .-2 500 000 FCFA
= fenviivellement 5 $00 000 FCFA
. transfert 5 000 000 FCFA

d) Permis d'exploitation artisanale semi-mécanisé

SOCEOL  ceecseeeeeeeetee 1 000 000 FCFA
. renouvellement ... 2000000 FCFA
transfert ....0....... 2.000 000 FCFA

e) Autorisation de prospection :

- octroi 200 000 FCFA
. renouvellement 200 000 FCFA

f) Autorisation de traitement chimique des haldes, terriles et résidus de mines et de
transformation de substances minérales :

- octrol.
- renouvellement

- 2.000 000 FCFA
4 000 000 FCFA

. transfert .- 4.000 000 FCFA
8) Autorisation d'exploitation artisanale traditionnelle :
h) . octroi 400 000 FCFA

- renouvellement 400 000 FCFA

. transmission en cas de décés 400 000 FCFA

p

voy gure pee

piper oe
to
i) Autorisation de transport de substances minérales :

-500 000 FCFA
-750 000 FCFA

= Octroi .....
. renouvellement .

TITRE [1 - DROITS PROPORTIONNELS

Article 5 : Les droits proportionnels sont constitués de taxes superficiaires et de redevances
proportionnelles. Les montants dais au titre de ces droits sont indexés chaque année au taux
d'escompte de la Banque Centrale des Etats de |'Afrique de l'Ouest (BCEAO).

CHAPITRE | - TAXES SUPERFICIAIRES

Article 6 : Les taxes superficiaires sont fonction de la superficie occupée et sont exigibles une
fois I'an :

- Pour la premiére année, au moment de I'octroi du titre minier ou de I'autorisation
administrative délivrée en vertu du code minier ;

- Pour les années suivantes 4 compter du ler Janvier de l'année concernée:

- Pour les années incompletes, elles sont dues prorata temporis.

Article 7 : Les bulletins de liquidation des taxes superficiaires et de droits constatés sont
établis par la Direction Générale des Mines, de la Géologie et des Carriéres et transmis au

bénéficiaire du titre minier ou de l'autorisation.

Article 8 : Les taxes superficiaires sur les titres d'exploitation des carriéres sont fixées
a 10 FCFA/an par m2 occupé.

Article 9 : Les taxes superficiaires sur les titres miniers et autorisations sont fixées par Km2
ainsi qu'il suit ;

a) Permis de recherche :

wpremiére ann6e oe eeecesceeeeeeens 2 500 FCFA/Km2/ari
. deuxiéme année 3 000 FCFA/Km2/an
. troisitme année 4 500 FCFA/Km2/an

500 FCFA/Km2/an

. 4 partir de la quatriéme année
b)Autorisation d'exploitation artisanal 100,000 FCFA/Km2/an

-100 000 FCFA/km?/an
-100 000 FCFA/Km?/an

. premiére année ..
. deuxiéme année .

c) Permis d'exploitation industrielle de petite mine :

-premiéreannée ow... 100 000 FCFA/Km?2/an
vale

ay) Mts U Capua arusanale Sem-mMecanisée :

150 000 FCFA/Km?/an
150 000 FCFA/ Km?/an

premiére année
. années suivantes ..

e) Permis d'exploitation industrielle de grande mine

. premiére année seeteesereseeeeeesD 00 000 FCFA/Km?2/an
. années suivantes —....... 5 00 000 FCFA/Km2/an

CHAPITRE Il - REDEVANCES PROPORTIONNELLES
Article 10 : Les redevances proportionnelles sont payables par trimestre pour tout détenteur
des titres des carriéres ou des mines dans un délai de 60 jours 4 compter de la date de

réception du bulletin de-liquidation.émis par-les services compétents.

Article 11 : Les redevances proportionnelles sur les titres de carriéres sont fonction du volume’
extrait et fixées ainsi qu'il suit :

- matériaux meubles (sables, gravillons, argiles, etc.). .. 200 FCFA/m3;
- matériaux durs (blocs de granites, basaltes, grés, calcaires, latérites, etc.) :
400 FCFA/ m3.

Article }2 : Les redevances proportionnelles sur les exploitations des mines sont calculées en-
pourcentage de la valeur FOB du produit extrait et fixées ainsi qu'il suit :

7 % pour les diamants et les pierres précieuses ;

4 % pour les métaux de base et les autres substances minérales ;

3% pour l'or industriel et les métaux précieux ;

Pour l'or produit artisanalement, if est opéré une décote de 100 FCFA/Gramme avant
d'appliquer le taux de 3%.

TITRE II - DISPOSITIONS GENERALES

Article 13 : En cas de non-paiement dans le délai prévu aux articles 6 et 10 du présent décret,
le montant les taxes et redevances proportionnelles sont majorées de 10 % de pénalités de
retard. Passé un délai de 60 jours ouvrables aprés une mise en demeure restée sans suite, il est
procédé au retrait du titre minier ou de l'autorisation sans préjudice des poursuites judiciaires
qui seront engagées pour le réglement des taxes et redevances impayées.

Article 14 : Les droits et taxes stipulés dans le présent décret ne dispensent pas les exploitants
d'éire soumis aux impéts frappant généralement toutes activités industrielles et commerciales.

Article 15 : L'ensemble des droits et redevances prévus au présent décret et recouvrés sera
reversé au Trésor Public et réparti 4 égalité entre le budget de |'Etat et le Fonds d'équipement
de la Direction Générale des Mines, de la Géologie, et des Carriéres (DGMGC).

Article 16 : Le Fonds d'équipement de la Direction Générale des Mines, de la Géologie, et
des Carriéres est destiné a financer principalement :

- les activités de promotion du secteur minier ;
- les programmes de suivi de recherches, d'études, de mise en valeur et d'exploitation
approuvés par les services compétents du Ministére chargé des Mines ;

- acquisition et |'entretien d'équipements et matériels nécessaires aux contréles et aux suivis
des activités de recherche et d'exploitation ;

- les frais relatifs aux contréles et aux suivis des activités miniéres.

“Article 7 ¥ Les pénalités de retard prévues a Varticle 13 du présent décret sont reparties

comme suit :

... Fonds d'équipement de la Direction Générale des Mines, de la
Géologie et des Carrigres (DGMGC),
- 90% ..- au Fonds communs de la Direction Générale des Mines, de la
Géologie et des Carriéres (DGMGC).

Asticle 18 : Le présent décret abroge toutes dispositions antérieures contraires notamment les _
décrets n° 96-419/ PRES/PM/MEM du 13 Décembre 1996 et n? 98-464/PRES/ PM/MEM du
26 Novembre 1998 portant fixation des droits sur les titres miniers au Burkina Faso.

Article 19 : Le Ministre des Mines, des carriéres et de I'énergie et le Ministre des finances et
du budget sont chargés, chacun en ce qui le conceme, de |'exécution du présent
décret qui sera publié au Journal Officiel du Faso.
men!

ANNEXE 5 REGLEMENT D’ARBITRAGE PREVU PAR LES PARTIES
Centre
de Médiation et d'Arbitrage
de Paris

39 avenue Franklin Roosevelt - 75008 Paris
Tél. 0144.95 11.40
‘Télécopie OL 44.95.11 49
e-mail: emap@cmap.asso tr

L’ARBITRAGE
Awnicown AU REGLEMENT :

re
ARTICLE 1 : ADHESION L,
Les parties sont tenues a [application des dispositions du présent réglement par la signature soit
d'une clause compromisscire soit d'un compromis d'arbitrage (cf. clauses types proposées) contenant
désignation du Centre pour organisation de larbitrage, soit en cas de désignation du Centre par un

[.
Tribunal. [.
SAISINE DU CENTRE (’

ARTICLE 2 : DEMANDE D’ARBITRAGE--
Le Centre est saisi :

1. soit par une requéte unilatérale d’arbitrage qui indique ['

- l'état civil ou la raison sociale et 'adresse du.demandeur, et le cas échéant, le
nom et l'adresse de son conseil,

- ?état civil ou la raison sociale et l’'adresse du défendeur, et le cas échéant, le
nom et l'adresse de son conseil, - At .
objet sommaire du litige,
les prétentions et demandes présentées, .

- jorsque deux parties sont convenues de trois arbitres, indication de celui que le
demandeur propose de désigner.

¥
2. soit par requéte conjointe des parties. it

Les piéces justificatives sont fournies en deux exemplaires et accompagnées d’un .
bordereau de pieces communiquées et numérotées.

La requéte n’est enregistrée que si elle est accompagnée du paiement du , droit
d’ouverture, tel que fixé par le baréme en vigueur.

Si l'arbitrage présente un caractére international, la saisine du Centre n’est recevable que

si l'une au moins des parties est frangaise. Sauf convention particuliére des parties, elle
est établie en langue frangaise.

oc pon :

Les piéces sont fournies dans leur langue d’origine. Leur traduction peut étre demandée

par le Centre ou le tribunal arbitrai.”

ARTICLE 3 : REPONSE A LA DEMANDE

Aprés enregistrement, la requéte accompagnée des piéces produites est notifiée au
défendeur, a la diligence du Centre, par lettre recommandée avec avis de réception. Cette
Notification impartit au défendeur un délai d’un mois pour répondre. La réponse adressée
au Centre par lettre recommandée avec avis de réception doit, s'il y a lieu 4 nomination de
trois arbitres, indiquer le nom de I’arbitre choisi par le défendeur. i

Cette réponse contient éventuellement les demandes reconventionnelles et doit étre
accompagnée de deux exemplaires des piéces que le défendeur entend produire, avec un
bordereau de communication portant numérotation des pisces.

Lorsque l'arbitrage présente un caractére international et sous réserve des dispositions de
Particle 2 alinéa 4 du présent réglement, cette réponse est établie en langue frangaise dans
le délai d’un mois, sauf convention particuliére des parties avec traduction si le Centre ou le
tribunal arbitral le demande. De méme, les piéces sont fournies dans leur langue d'origine

avec traduction si le Centre ou le tribunal arbitral le demande.

Dés réception de la réponse, le Centre la communique au demandeur par lettre
tecommandée avec avis de réception.

ARTICLE 4: MEDIATION
Dans les litiges pour lesquels le Centre estime qu'une médiation peut étre tentée, il propose

aux parties de mettre en ceuvre ce processus, selon le reglement du CMAP.

Si l'une des parties s'y oppose, la procédure d’arbitrage est alors immédiatement

organisée.

Si les parties acceptent la mise en ceuvre d’une médiation, celle-ci est immédiatement
organisée dans les conditions prévues au réglement de médiation du CMAP, la procédure

arbitrage étant seulement suspendue. Si cette médiation n’aboutit pas a un accord
parte ta plus diligente et conformément aux dispositions du présent réglement.

ARTICLE 5 : COMPETENCE

Si la compétence arbitrale ou celle du Centre est coritestée, avant la constitution définitive
du tribunal arbitral, ja Commission de médiation et d’arbitrage apprécie cette contestation
et décide soit n’y avoir lieu 4 saisine du Centre, soit d'inviter la partie qui a saisi le CMAP a

procéder conformément aux dispositions des articles 1444 et 1457 du nouveau Code de
procédure civile.

ARTICLE 6 : ASSISTANCE ET REPRESENTATION DES PARTIES
Chaque partie peut se faire assister par toute personne de son choix.

Elle peut se faire représenter a l'instance arbitrale par toute personne a qui elle a donné
pouvoir a cet effet.

ARTICLE 7 : PROVISIONS, SAISINE DU TRIBUNAL ARBITRAL
Dés que le Centre dispose des prétentions et demandes respectives -des parties, ou a

l'expiration du délai visé a l'article 3 du présent réglement, ou en cas de requéte conjointe,
il adresse a celies-ci un appel identique de provisions sur frais et honoraires catculés

conformément au baréme en vigueur et payables dans le délai fixé par le Centre.

Le tribunal arbitral n’est saisi par le Centre qu'aprés le versement complet des provisions
appelées. Si l'une des parties est défaillante dans ce versement, une autre partie peut
pallier cette défaillance ou y substituer un cautionnement bancaire agréé par le Centre.

,
A défaut de paiement des provisions, aprés expiration du délai fixé et sans offre d’une partie
de pallier la défaillance de l'autre (cf. alinéa précédent), le Centre est en droit de considérer la
procédure d’arbitrage non-avenue, les frais administratifs lui demeurant acquis.

Si une partie offre de pallier la défaillance de l'autre, elle peut demandera !a Commission de

médiation et d’arbitrage que la provision totale a verser soit révisée et fixée en fonction de sa
seule demande.

Dans ce dernier cas, le tribunal arbitral n'est saisi que de la demande de la partie ayant pallié
fa carence de son contradicteur, aprés notification par lettre recommandée avec demande
d'avis de réception adressée a la partie défaillante.

Cette demiére ne peut saisir le tribunal arbitral d'une demande reconventionnelle qu’apres
avoir procédé au paiement de la provision mise 4 sa charge.

Si, en cours d’arbitrage, des demandes additionnelies sont formulées par les parties, la
Commission de médiation et d’arbitrage, sur la demande du tribunal arbitral, peut appeler une
provision compiémentaire dont le paiement est soumis aux modalités prévues aux alinéas 2,
3 et 4 du présent article. -En-cas-de-défaut-de-paiement dans le délai imparti, les demandes
additionnelles sont reputées non-avenues. ,

LES MESURES CONSERVATOIRES ET PROVISOIRES

ARTICLE 8 : MESURES CONSERVATOIRES ET PROVISOIRES
Aprés la saisine du tribunal arbitral, les mesures conservatoires et provisoires sont de la
compétence de ce dernier, sauf si leur nature implique qu’elles soient ordonnées par une

autre autorite.

CONSTITUTION OU TRIBUNAL ARBITRAL

ARTICLE 9 : NOMBRE D’ARBITRES
Sauf convention préalable ou accord des parties sur le nombre diarbitres, le tribunal
arbitral est composé, sur décision de la Commission de médiation et d’arbitrage, d'un ou

de trois arbitres selon la nature du litige.

ARTICLE 10 : NOMINATION DES ARBITRES

La désignation de arbitre unique ou du Président du tribunal arbitral, ou en cas
d’arbitrage multipartite, du tribunal arbitral en son entier, est effectuée par la Commission
de médiation et d’arbitrage, le cas échéant sur proposition des parties ou des arbitres
choisis. Si l'arbitrage présente un caractére international, l'arbitre unique ou le président
du tribunal arbitral est, sauf accord des parties, d’une nationalité différente de ces

Commerce Internationale.

Lorsqu’un arbitre doit étre désigné par une pai tie, le Centre impartit a celle-ci un délai pour
le faire. A défaut, cet arbitre est désigné par la Commission de médiation et d'arbitrage.

Toute désignation effectuée par les parties est soumise a validation de {a Commission de
médiation et d’arbitrage.

ARTICLE 11: INDEPENDANCE ET IMPARTIALITE DES ARBITRES

Les arbitres doivent étre indépendants des parties et faire connaitre a chaque partie et a la

“Commission de médiation et d'arbitrage les circonstances qui seraient, aux yeux des

parties, de nature a affecter leur indépendance.

lis ne peuvent alors étre confirmés ou maintenus dans leur mission qu’aprés décision de la
Commission de médiation et d’arbitrage, et avec l'accord de toutes les parties. .

lls agissent en toute impartialité dans l'exercice de leurs fonctions.

ARTICLE 12: RECUSATION

La partie qui entend récuser un arbitre, pour une circonstance intervenue ou révélée aprés
sa désignation, doit adresser a la Commission de médiation et d’arbitrage une demande
motivée dans les quinze jours de la survenance de la cause de ta récusation, ou de sa
révélation.

Aprés avoir procédé a une instruction contradictoire, la Commission de médiation et
d’arbitrage se prononce sur cette dernande par décision non motivée et non susceptible

de recours. ‘

La procédure arbitrale est suspendue pendant cette instruction.

ARTICLE 13 : REMPLACEMENT

L'arbitre s'engage a accomplir sa mission jusqu'a son terme.

En cas d’empéchement, défaillance, décés ou récusation d'un arbitre, il est pourvu 4 son
remplacement de la méme fagon que lors de sa désignation, le délai d’arbitrage étant
suspendu depuis la survenance de la cause de remplacement jusqu’a l’acceptation de sa
mission par le nouvel arbitre.

Néanmoins, ‘e tribunal arbitral ainsi complété décide si ou dans quelle mesure la
procédure arbitrale doit tre reprise.

PROCEDURE ARBITRALE

“ARTICLE 147 LIEU ET LANGUE DE L’ARBITRAGE

Sauf convention contraire des parties, l’'arbitrage a lieu a Paris ot sera prononcée la
sentence arbitrale, ce qui n’exclut pas que le tribunal arbitral puisse se réunir en tout autre
endroit.

En matiére d’arbitrage international, la langue de la procédure est le frangais, sauf

convention contraire des parties.

ARTICLE 15 : REGLES APPLICABLES

Lorsque le tribunal arbitral est constitué, le Centre adresse a chacun de ses membres une
copie des prétentions et demandes des parties ainsi que des piéces justificatives.

.\_ appartient ensuite au tribunal arbitral d’organiser la procédure, sous la forme qu'il estime
appropriée, en fonction de la nature de l’affaire et en tenant compte des dispositions

éventuelles prévues par les parties.

ARTICLE 16 : MEMOIRES ET NOTES ECRITES

Tout mémoire, dossier, correspondance, et piéce doit faire l'objet d'une communication
,

simultanée a toutes les parties, a ‘leur conseil et A chacun des membres du tribunal

arbitral.

ARTICLE 17 : ORDONNANCES DE PROCEDURE
Le tribunal arbitral, ou son président s’il a été habilité a le faire par les autres arbitres, peut
régler par ordonnance tout probleme de procédure. Les ordonnances de procédure ne

sont pas motivées. Elles ne sont pas susceptibles de recours.
1outes ies nouncations soni valablement faites a l’adresse indiquée par les parties ou, sur
leur demande, a ‘eurs représentants. Tout changement d’adresse doit étre notifié au
Centre par lettre recummandée avec demande d'avis de réception.

PROCEDURE ACCELEREE

ARTICLE 19 : CONDITIONS D’APPLICATION

Une procédure accélérée est mise en ceuvre si une partie le souhaite et si l’autre partie

laccepte ou si elles en sont convenues d’avance.et, dans tous les cas, si le tribunal
__-.__.arhitral.estime_quela_nature du litige le. permet.

ARTICLE 20 : MISE EN CEUVRE DE LA PROCEDURE ACCELEREE

Le tribunal arbitral organise la procédure, et notamment impose les délais, pour permettre
le prononcé d’une sentence dans les trois mois de sa saisine par le Centre. !I peut aussi
statuer sur piéces si les parties l'acceptent.

Le délai abrégé pour le prononcé de la sentence peut étre exceptionnellement prorogé par
la Commission de médiation et d’arbitrage.

SENTENCE

ARTICLE 21 : DELAIS
La sentence est rendue par le tribunal arbitral dans le délai le plus bref, tel que compatible
avec la nature du litige. En toute hypothése, elle doit I’étre dans un délai maximum de six mois

a compter de la saisine du tribunal arbitral par le CMAP, conformément a l'article 7 alinéa 2 du
reglement.

Ce délai peut étre prorogé par la Commission de médiation et d’arbitrage lorsqu’elle
Yestime nécessaire ou a la demande conjointe de toutes les parties.

ARTICLE 22 : REGLES APPLICABLES AU FOND ET APPEL
Le tribunal arbitral statue en droit, sauf si les parties lui ont conféré des pouvoirs d’amiable

composition.

La sentence ne peut étre frappée d’appel.

ARTICLE 23 : SENTENCES PARTIELLES OU INTERMEDIAIRES
S’il 'estime approprié, le tribunal arbitral rend des sentences partielles ou intermédiaires. II

___peut ordonner droffice toute mesure d'instruction ou d’expertise, le délai d’arbitrage et la

poursuite de l'arbitrage étant suspendus pendant l'exécution de cette mesure, sauf décision

contraire dans la sentence.

ARTICLE 24 : FORME ET CONTENU DE LA SENTENCE

Toute sentence est motivée. Elle est rendue a la majorité.

Au vu du projet de sentence qui lui est communiqué par le tribunal arbitral, la Commission
de médiation et d’arbitrage indique le montant des frais et honoraires d’arbitrage dont la
charge sera imputée aux parties dans la proportion fixée par le tribunal arbitral.

La sentence, datée et signée par les arbitres, ou, le cas échéant, avec mention du refus
de signature de l'un des arbitres, est remise a la Commission de médiation et d’arbitrage.

ARTICLE 25 : NOTIFICATION DE LA SENTENCE AUX PARTIES

Aprés paiement intégral des frais d’arbitrage, le Centre notifie la sentence aux parties par
lettre recommandée avec demande d’avis de réception, avec copie aux conseils. Des copies
certifiges conformes par le Centre peuvent étre ultérieurement délivrées aux seules parties ou
a leurs ayant-droits.

La sentence est confidentielle. Toutefois, elle peut étre publiée avec l'accord de toutes les
parties a la procédure et du tribunal arbitral.

ARTICLE 26 ; SENTENCE D’ACCORD PARTIES

Les parties parvenues a un accord au cours d’une procédure d’arbitrage peuvent
demander au tribunal arbitral, si ce dernier y consent, de le constater dans une sentence.
ARTICLE 27 :RECTIFICATION, OMISSION DE STATUER ET INTERPRETATION

Le tribunal arbitral peut, d’office ou a la requéte d’une paiiie, réparer les erreurs
matérielles ou omissions de statuer qui affecteraient sa sentence.

Si le tribunal arbitral a omis de statuer sur une demande dont il était saisi, il peut compléter sa
sentence.

Le tribunal arbitral est habilité a interpréter la sentence qu’il.a rendue.

Les demandes de rectification d’erreur matérielle et d’omission de statuer ou
d’interprétation sont adressées au Centre quien saisit le tribunal arbitral. -

Elles ne sont cependant recevables que si le tribunal arbitral peut 4 nouveau étre réuni ou
Parbitre unique en étre saisi, et si elles sont formées moins d’un an aprés que la sentence

ait été notifiée.
Toutes ces procédures font i’odjet d'une instruction contradictoire.

Le tribunal arbitral statue dans les plus brefs délais.

ARTICLE 28 : EXECUTION DE LA SENTENCE

En acceptant de soumettre leur litige a l’arbitrage du Centre, les parties s’engagent a
exécuter la sentence sans délai.

Dans I'hypothése ow une partie serait contrainte d'avoir recours a la procédure
d’exequatur, le CMAP, dépositaire de la sentence en vertu des dispositions de l'article 24
alinéa 2 du présent réglement, procédera, sur la demande de I'une des parties, aux
formalités prévues a l'article 1477 du nouveau Code de procédure civile.

,

APPLICATION DU REGLEMENT

ARTICLE 29 : INTERPRETATION ET REGLEMENT EN VIGUEUR

Toute interprétation du présent régiement est du ressort du Centre.

L’arbitrage est soumis au réglement et au baréme en vigueur au jour de son introduction.

